NO.
12-08-00163-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL KENNEDY,        §          APPEAL
FROM THE 
APPELLANT
 
V.        §          JUSTICE
OF THE PEACE, PRECINCT 3
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
filed a notice of appeal from a conviction in justice court in Anderson County,
Texas.  On April 16, 2008, this court
notified Appellant by letter, pursuant to Texas Rule of Appellate Procedure
37.1, that the notice of appeal does not show the jurisdiction of this court
because a judgment from a justice court cannot be appealed directly to a court
of appeals.  See Tex. Code Crim. Proc. Ann. art.
45.042(a), (b) (Vernon 2006).  Appellant
was further informed that the appeal would be dismissed unless, on or before
April 28, 2008, the information received in the appeal was amended to show the
jurisdiction of this court.  
            Appellant’s
deadline for amending the information in this appeal has passed, and he has
neither shown the jurisdiction of this court or otherwise responded to this
court’s April 16, 2008 notice. 
Accordingly, this appeal is dismissed for want of jurisdiction.
Opinion delivered April 30,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(DO NOT PUBLISH)